Citation Nr: 1429320	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  05-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to November 26, 2008, and in excess of 20 percent thereafter for degenerative joint disease and intervertebral disc syndrome of the lumbar spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from November 1967 to April 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO granted service connection for degenerative joint disease and intervertebral disc syndrome of the lumbar spine, assigning an initial 10 percent rating.  In addition, the RO issued a rating decision in April 2009 granting an increased rating to 30 percent for the Veteran's service-connected back disorder, effective from November 26, 2008.  Also in April 2009, the RO issued a supplemental statement of the case that appeared to award an increased rating of 20 percent, not 30 percent, for the Veteran's lumbar spine disorder.

The Board remanded the matter most recently in February 2010 for clarification of the ratings assigned to the Veteran in the April 2009 rating decision and supplemental statement of the case.  Pursuant to that remand, the agency of original jurisdiction issued a new rating decision and supplemental statement of the case in January 2011 in which it found that there had been clear and unmistakable error in the April 2009 rating decision assigning an increased rating of 30 percent for the Veteran's service-connected lumbar spine disorder and instead awarded a 20 percent rating effective from November 26, 2008.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

As the appeal of the Veteran's claims for higher ratings for his service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine emanates from his disagreement with the initial ratings assigned following the grant of service connection, the Board has characterized these claims as for higher initial ratings in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board acknowledges, as noted above, that the disability rating for the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine was reduced from 30 percent 20 percent by way of an April 2009 rating decision and supplemental statement of the case, which became effective as of November 26, 2008.  However, the Veteran's overall disability rating did not change as a result of this reduction.  Thus, even though the RO did not provide the Veteran with pre-decisional notice of the proposed reduction or time to respond prior to the effective date of the reduction, the Board finds that such due process was not necessary. This is so because the reduction did not involve a reduction in the overall amount of the Veteran's compensation; thus, the due process protections of 38 C.F.R. § 3.105(e) (2011) do not apply.  See VAOPGCPREC 71-91.


FINDINGS OF FACT

1.  For the period prior to November 26, 2008, the Veteran's lumbar spine degenerative joint disease and intervertebral disc syndrome were manifested by flexion of the thoracolumbar spine no worse than 70 degrees and a total range of motion of the lumbar spine of 224 degrees, even when pain is taken into consideration; no incapacitating episodes were shown.

2.  For the period from November 26, 2008, the Veteran's lumbar spine degenerative joint disease and intervertebral disc syndrome have been manifested by flexion of the thoracolumbar spine no worse than 32 degrees with pain; no incapacitating episodes have been shown.


CONCLUSIONS OF LAW

1.  For the period prior to November 26, 2008, the criteria for an initial disability rating in excess of 10 percent for degenerative joint disease and intervertebral disc syndrome of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013).

2.  For the period from November 26, 2008, the criteria for a rating in excess of 20 percent for degenerative joint disease and intervertebral disc syndrome of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008. The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).)

Here, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.

In this respect, through September 2004, September 2006, and June 2008 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the September 2004, September 2006, and June 2008 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned September 2004, September 2006, and June 2008 notice letters.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the September 2004, September 2006, and June 2008 notice letters.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  Records of the Veteran's post-service treatment are of record.  In addition, the Veteran was afforded VA examinations in September 2004 and November 2008; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine is more disabling than reflected by the initial 10 percent rating assigned prior to November 26, 2008, and the 20 percent rating assigned thereafter.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use).  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation and Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

In its rating decisions, the AOJ evaluated the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, in pertinent part, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

For evaluation of intervertebral disc syndrome under Diagnostic Code 5243, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Relevant medical evidence consists of VA examinations conducted in September 2004 and November 2008, as well as records of treatment the Veteran has received from both private and VA treatment providers.  Report of VA examination conducted in September 2004 reflects that the Veteran reported chronic low back pain for which he was undergoing chiropractic treatment.  Physical examination found normal posture and gait with forward flexion of the thoracolumbar spine to 70 degrees without indication of pain.  Extension was to 25 degrees; lateral rotation was to 35 degrees on the right and to 30 degrees on the left; and lateral flexion was to 30 degrees on the right and to 34 degrees on the left, for a total range of motion of 224 degrees.  No incapacitating episodes or neurological complications were noted.  The examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine.

At the Veteran's November 26, 2008, VA examination, the Veteran complained of pain in his lower back that radiated into his right leg and occasionally flared up, as well as morning stiffness.  He reported finding relief with pain medications as well as physical therapy and chiropractic treatment.  He reported that his pain worsened with sitting or walking for more than 45 minutes.  He was noted to use a back brace for work and to occasionally feel "a bit unsteady."  He stated that he was having difficulty at work and had been put on a restriction to lift no more than ten pounds.  He also reported that he had given up hunting and had to use a riding mower to cut his grass.  No incapacitating episodes were noted.  Physical examination revealed tenderness to palpation of the right paraspinous muscle region.  Range-of-motion testing showed forward flexion to 32 degrees with pain at the endpoint of motion, with no additional limitation on repetition.  The examiner diagnosed the Veteran with degenerative joint disease of the thoracolumbar spine.  The examiner also diagnosed the Veteran with right lumbar radiculopathy of the sciatic nerve and diabetic peripheral neuropathy of the lower extremities bilaterally.  

In addition, the Veteran has received ongoing treatment for complaints of pain in the lumbar spine.  He continues to receive ongoing VA and chiropractic treatment for back pain.  In addition, multiple private treatment providers have submitted letters attesting to their treatment of the Veteran's complaints of back pain.  A private MRI study of the Veteran's spine conducted in March 2006 revealed degenerative disc disease of the lumbar spine with bulging annulus at L4-L5 and L5-S1 and foraminal stenosis.

Upon review of the evidence of record, the Board finds that, for the period prior to November 26, 2008, the Veteran's total range of motion of the thoracolumbar spine without pain was shown at worst to be 224 degrees, warranting, at most, a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes that at the Veteran's September 2004 VA examination, he was found to have a range of motion of the thoracolumbar spine of 224 degrees without pain, including forward flexion of 70 degrees without pain.  The Board observes that the full range of motion for the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Considering the findings of the September 2004 VA examiner, the Veteran's total range of motion of the thoracolumbar spine is found to be, at worst, 224 degrees, warranting a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  The Board notes that the Veteran did not display flexion of the thoracolumbar spine of 60 degrees or less at any time prior to November 26, 2008, to warrant a 20 or 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating prior to November 26, 2008.

Turning to an evaluation of the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine from November 26, 2008, the Board finds that the disability does not warrant a rating higher than 20 percent.  In this case, the Board finds that, for the period from November 26, 2008, the Veteran's flexion of the thoracolumbar spine was no worse than 32 degrees with pain at the endpoint of motion, which does not warrant a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  In particular, the Board notes, as discussed above, that at the Veteran's November 26, 2008, VA examination, he was noted to have flexion of the thoracolumbar spine to 32 degrees with pain at the endpoint of motion but no additional limitation on repetitive motion testing.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, the Board has taken into consideration the Veteran's complaints of pain on flexion of the lumbar spine at the November 26, 2008, VA examination, as discussed above, and nevertheless finds that the Veteran's forward flexion of the lumbar spine is functionally limited to, at worst, the 32 degrees recorded at the November 26, 2008, VA examination.  The Board thus concludes that the range of motion and functional loss displayed by the Veteran does not warrant a higher rating for his lumbar spine disability for the period from November 26, 2008.

In that connection, the Board notes that the Veteran has not displayed flexion of the thoracolumbar spine of 30 degrees or less at any time during the appellate period, even when considering pain on motion, to warrant a 40 percent rating.  Similarly, the Board also notes that there is no evidence that the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine has resulted in disability comparable to ankylosis to warrant a 50 or 100 percent disability rating at any point during the appellate period.  The Board acknowledges that the Veteran's VA examinations have revealed painful motion of the lumbar spine.  However, as discussed above, the Board finds that any such pain and its effect on the Veteran's function is contemplated in the initial ratings assigned.  Therefore, the Board does not find that an initial rating in excess of 10 percent prior to November 26, 2008, or in excess of 20 percent thereafter, based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted under the rating criteria.

In sum, the evidence of record shows that, for the period prior to November 26, 2008, an initial disability rating in excess of 10 percent was not warranted for the Veteran's service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine.  For the period from November 26, 2008, a rating in excess of the 20 percent already assigned for the Veteran's service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The Board has also considered the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine under the rating criteria for intervertebral disc syndrome.  However, the evidence does not support an initial rating in excess of 10 percent prior to November 26, 2008, or in excess of 20 percent thereafter.  In that connection, the Board notes that, although the Veteran has complained to his VA treatment providers on multiple occasions of flare-ups of his lower back pain, he has not required bed rest prescribed by a physician and treatment by a physician at any time during the appellate period.  As such, the Board finds consideration of the Veteran's service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine under the rating criteria for intervertebral disc syndrome does not result in an initial rating in excess of 10 percent prior to November 26, 2008, or in excess of 20 percent thereafter.  In this case, the evidence of record does not reflect neurological findings resulting in incapacitating episodes under Diagnostic Code 5243.  The Board notes particularly that the Veteran has not been found to have suffered from any incapacitating episodes to warrant a rating under Diagnostic Code 5243 for intervertebral disc syndrome at any time during the appellate period.

The Board also finds that there are no other potentially applicable diagnostic codes by which to consider the Veteran's service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine.  In this case, while there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine, which contemplates such changes.  The Board also notes, as discussed above, that there is no evidence that the Veteran's degenerative joint disease and intervertebral disc syndrome of the lumbar spine has resulted in disability comparable to ankylosis at any time during the appeal period, rendering higher ratings under the current General Rating Formula for Diseases and Injuries of the Spine inappropriate.  

The Board further notes that the Veteran is already in receipt of a separate disability rating for right lower extremity radiculopathy as secondary to his service-connected degenerative joint disease and intervertebral disc syndrome of the lumbar spine.  The Board also acknowledges that the Veteran has also been diagnosed with peripheral neuropathy of the lower extremities bilaterally but points out that the November 2008 VA examiner explicitly attributed that disorder not to the Veteran's low back disability but to his non-service-connected diabetes mellitus.  Thus, the Board finds that no other separate rating for neurological disability is warranted.

The Board is cognizant, as discussed above, that the Veteran has complained of painful motion of his lumbar spine.  As noted above, in VA Fast Letter 06-25, VA has determined that repetitive testing of a joint should yield sufficient information on any functional loss due to an orthopedic disability.  In this case, as discussed in detail above, the Board has taken into consideration the Veteran's complaints of pain but finds, for the reasons enunciated, that higher ratings are not warranted for functional loss due to pain.  Therefore, the Board does not find that ratings higher than assigned for the Veteran's lumbar spine disability based on any additional functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted under the rating criteria.

The above determination is based on consideration of the applicable provisions of VA' s rating schedule.  The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected degenerative joint disease and intervertebral disc syndrome have rendered impractical the application of the regular schedular standards.  The Board notes that the Veteran's symptoms are specifically contemplated by the criteria discussed above.  Further, the Veteran has continued to work and has not contended that his back disorder has prevented him from working.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for increase, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease and intervertebral disc syndrome of the lumbar spine for the period prior to November 26, 2008, is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease and intervertebral disc syndrome of the lumbar spine from November 26, 2008, is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


